Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Claims 10-17 remain withdrawn from consideration as being directed to a non-elected invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,516,497 to Speronello et al. taken with US 6,709,644 to Zones et al. and US 4,046,888 to Maeshima et al.
Speronello et al. describe a system/article for the remediation of NOx in exhaust gases.  Speronello et al. indicate that an organization whereby one or more suitable zeolites are arranged in zones or separate areas where they are coated on a honeycomb material such as a ceramic extrudate, substantially the organization of the article claimed herein. Wall-flow filters as claimed are very commonly used in exhaust gas catalysts and the selection thereof would have been well within the level of ordinary skill of the artisan, particularly as they are known to be constructed of substantially parallel gas flow passages, and Speronello indicate that honeycombs having this physical configuration are preferred. Although the reference does not suggest silicon nitride, this is a well-known and commonly used ceramic honeycomb material fairly shown by considerable prior art of record.  Accordingly, any substantially inert ceramic material would be expected to function as desired in the instant invention.
The reference discloses that the upstream section or catalyst is to favor NOx conversion and comprises a zeolite exchanged with copper, and the downstream composition is a zeolite containing copper or other promoters to favor AMOX.  The primary difference between the instant claims and the reference disclosure is the failure of the reference to specifically recite that the zeolite is a CHA material.  The reference does, however, specifically set forth that “any suitable zeolite, especially one having a silica-to-alumina ratio of 10 or more” may be selected for use in both of the conversion zones.  
Next, the Zones et al. reference discloses CHA materials that contain copper, and indicates that they are effective for the conversion of NOx and present in an amount of 0.5-5% by weight.  Zones further discloses that the appropriate SAR for the catalysts is 20-50 and preferably 25-40, similar to the Zones SAR.  It would have been obvious to employ these CuCHA zeolites in the first and second zones of the Speronello et al. system to arrive at the herein claimed material because the prior art (Speronello) recognizes that the same zeolites containing different promoting amounts of copper are effectively adapted to conduct NOx in one section and AMOX in the next section, substantially as does the article claimed in the instant application.  Although the equivalence between copper loading up to ion-exchange capacity is not explicitly disclosed.  See particularly columns 2 (line 60) – column 3, column 5, line 34 – column 7 and the examples of Speronello et al.  See column 1 of Zones et al.
On the other hand, the Maeshima et al reference (specifically directed to analogous NOx reduction processes involving chabazite) specifically mentions the copper exchange in a catalytically effective amount (from about 1-20% by weight, preferably about 2-10% by weight), in an ion-exchange ratio of about 60-100% for the enhancement of the zeolite when catalyzing NOx reduction.  See particularly column 3, lines 33-38, column 4, lines 6-54 and column 6, lines 13-17.
Accordingly, the combination of Zones and Maeshima are sufficiently analogous to provide the motivation for the appropriate levels of copper loading to effectively function in an SCR process with Cu/Al ratio as claimed herein.  As particular evidence of this position, applicant is directed to IPR2015-01121, paper No 53, page 15, wherein the Board concluded that “it was well known in the art that copper should be beneficially incorporated into a catalyst in an amount approaching 100% exchange.  Further, in the IPR proceedings, Paper No. 8, page 8, it was found that the combined teachings of Maeshima and Zones would result in a CHA zeolite with a Cu/Al ratio of 0.3-0.5.  
Accordingly, the artisan would have been motivated to select two NOx reduction catalysts and would have found that the combination of Zones and Maeshima would result in particularly effective CuCHA catalysts to organize as directed by Speronello to arrive at the herein claimed invention.  The question of the criticality of the Cu/Al ratio in a CUCHA zeolite has already been settled by previous proceedings.

Claims 2, 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,516,497 to Speronello et al. taken with US 6,709,644 to Zones et al. and US 4,046,888 to Maeshima et al. as applied to claim 1 above, and further in view of US 2006/0039843 to Patchett et al.
The dependent claims disclose that an additional platinum component is provided to the SCR/AMOX catalyst system, in the oxidation catalyst.  It should be noted that the Patchett et al. document, analogous with all previous citations disclosing different zones for catalytic activity, is relied on for the disclosure that AMOX processes are facilitated by additionally providing platinum metal to an AMOX catalyst.  It would have been obvious to use a platinum component on the AMOX catalyst because it is established by Patchett et al. that such is a result-effective variable and a desirable method for destruction of additional ammonia from the SCR zone.
See particularly paragraphs [0017], [0020], [0031] and [0054].

The limitations of all claims have been considered and are deemed to be within the purview of the prior art. 

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been considered but are not persuasive to the extent set forth hereinabove.
Applicant argues that Speronello and Zones are silent on Cu/Al ratios and thus cannot provide motivation for their selection to result in one catalyst having effective Cu/Al ratio of an AMOX catalyst, while the other has an effective Cu/Al ratio for conducting an AMOX process.  This line of reasoning is not convincing.  Simply because Speronello does not mention the Cu/Al ratios do not obviate the fact that each catalyst will clearly have a Cu/Al ratio directly related to the SAR and the amount of copper promoter employed in each catalyst.  The examiner (and the petitioner in the IPRs) simply employed Zones and Maeshima to disclose the effectiveness of utilizing CHA as the zeolite material in the zones of Speronello.  The functionality of each catalyst provided by the Cu/Al ratios will already have been achieved by employing the varied amounts of copper promoter as recognized by the reference Speronello disclosure. Speronello et al. state throughout the patent that their intention is the production of two catalysts having different amounts of copper/iron and differing SARs, wherein one of the catalysts is effective for SCR and the second is effective for AMOX.  Column 5, lines 33-51).  Clearly, the differing amounts of copper and SAR of each catalyst will alter the Cu/Al ratio to result in the differing effectiveness of each zone disclosed by Speronello et al. and demonstrated in the figures of the patent.  Accordingly, Speronello already provides the motivation to select the claimed Cu/Al range because it flows directly from employing the amounts of copper and the SARs as directed by the reference disclosure.

Applicant argues that the further application of the Patchett reference to disclose the platinum group metal component of the zeolites does not describe any amounts within the claimed ranges and thus does not teach that the claimed loading would be effective for AMOX conversion without NOx formation.  Claims 2, 3, 5 and 5 require no amount, and as such are considered addressed by the Patchett et al. disclosure that platinum is established as known in the art as a recognized result-effective variable for converting excess ammonia.

Claim Objections/Allowable Subject Matter

Claim 4 is objected to as being dependent on a rejected base claim, but would be allowable if amended to include all limitations of the base claim and any intervening claims.  Applicant’s arguments with respect to the provided amount of platinum in the AMOX catalyst are convincing in that the loading disclosed by Patchett et al. is distinct from that set forth in claim 4.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732